Citation Nr: 0714673	
Decision Date: 05/17/07    Archive Date: 06/01/07

DOCKET NO.  03-26 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a right arm above-
the-elbow scar.

2.  Entitlement to service connection for a right eye 
disability.

3.  Entitlement to service connection for a left 
gastrocnemius disability.

4.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

5.  Entitlement to an initial evaluation in excess of 10 
percent for soft tissue expansion of the left hand.

6.  Entitlement to an initial compensable evaluation for a 
right forearm scar.

7.  Entitlement to an initial compensable evaluation for a 
right calf scar.

8.  Entitlement to an initial compensable evaluation for a 
left knee scar.

9.  Entitlement to an initial compensable evaluation for a 
right lumbar paraspinal scar.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel


INTRODUCTION

The veteran had active service from June 1986 to February 
1995.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from June 2002, July 2003 and December 2004 rating 
decisions of the Detroit, Michigan Regional Office (RO) of 
the Department of Veterans Affairs (VA).

By a statement received in January 2007, the veteran withdrew 
his request for a Travel Board hearing relative to all issues 
on appeal.

The issue of entitlement to service connection for PTSD and 
the issues of entitlement to initial compensable evaluations 
for a right calf scar and a left knee scar, must be remanded 
for the reasons provided below, and via the Appeals 
Management Center (AMC) in Washington, DC.  The remaining 
issues are ready for appellate review.




FINDINGS OF FACT

1.  The competent evidence of record does not demonstrate 
that the veteran's current right arm above-the-elbow scar is 
causally related to the veteran's active service.

2.  The competent evidence of record does not demonstrate 
that the veteran's current right eye disability is causally 
related to the veteran's active service.

3.  The competent evidence of record does not demonstrate 
that the veteran's current left leg gastrocnemius disability 
is causally related to the veteran's active service.

4.  The competent evidence of record demonstrates that the 
veteran's service-connected left hand disability is 
manifested by limited range of motion, pain, and degenerative 
changes.

5.  The competent evidence of record demonstrates that the 
veteran's right forearm scar is small, non-painful, and does 
not limit motion or function.

6.  The competent evidence of record demonstrates that the 
veteran's right lumbar scar is small, non-painful, and does 
not limit motion or function.


CONCLUSIONS OF LAW

1.  A right arm above-the-elbow scar was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. §§3.102, 3.303 (2006).

2.  A right eye disability was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§3.102, 3.303 (2006).

3.  A left leg gastrocnemius disability was not incurred in 
or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. §§3.102, 3.303 (2006).

4.  The criteria for an initial evaluation in excess of 10 
percent for left hand soft tissue expansion have not been 
met. 38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 
4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5126 to 
5227 (2006).

5.  The criteria for a compensable initial evaluation for a 
right forearm scar have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 
4.14, 4.40, 4.118, Diagnostic Codes 7800- 7805 (as in effect 
prior to, and from, August 30, 2002).

6.  The criteria for a compensable initial evaluation for a 
right lumbar paraspinal scar have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 
4.14, 4.40, 4.118, Diagnostic Codes 7800- 7805 (as in effect 
prior to, and from, August 30, 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Because the Court's decision is premised on the five elements 
of a service connection claim, it is the consensus opinion 
within the VA that the analysis employed can be analogously 
applied to any matter that involves any one of the five 
elements of a "service connection" claim, to include an 
increased rating claim.  

In the present case, with respect to the veteran's service 
connection claims, VA satisfied its duty to notify by means 
of December 2004 and March 2006 letters from the agency of 
original jurisdiction (AOJ) to the appellant.  These letters 
informed the appellant of what evidence was required to 
substantiate the claims and of his and VA's respective duties 
for obtaining evidence, requested that he submit any evidence 
in his possession pertaining to the claims, and provided the 
veteran with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, complete VCAA notification 
was not provided until after the initial AOJ adjudication of 
the claim.  Nevertheless, the Court in Pelegrini noted that 
such requirement did not render a rating decision promulgated 
prior to providing the veteran full VCAA notice void ab 
initio, which in turn would nullify the notice of 
disagreement and substantive appeal filed by the veteran.  In 
other words, Pelegrini specifically noted that there was no 
requirement that the entire rating process be reinitiated 
from the very beginning.  Rather, the claimant should be 
provided VCAA notice and an appropriate amount of time to 
respond and proper subsequent VA process.

Here, the Board finds that any defect with respect to the 
timing of the AOJ VCAA notice letters was harmless error.  
Although complete notice was provided to the appellant after 
the initial adjudication, the case was readjudicated 
thereafter, and the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claims and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims.  For these reasons, it is 
not prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

With respect to the veteran's claims for increased initial 
evaluations, because the July 2003 rating decision granted 
the veteran's claims of entitlement to service connection for 
a left hand disability, right forearm scar, and a right 
lumbar paraspinal scar, such claims are now substantiated.  
As such, his filing of a notice of disagreement as to the 
July 2003 determination does not trigger additional notice 
obligations under 38 U.S.C.A. § 5103(a).  Rather, the 
veteran's appeal as to the initial rating assignments here 
triggers VA's statutory duties under 38 U.S.C.A. §§  5104 and 
7105, as well as regulatory duties under 38 C.F.R. § 3.103.  
As a consequence, VA is only required to advise the veteran 
of what is necessary to obtain the maximum benefit allowed by 
the evidence and the law.  This has been accomplished here, 
as will be discussed below.

The February 2004 Statement of the Case, under the heading 
"Pertinent Laws; Regulations; Rating Schedule Provisions," 
set forth the relevant diagnostic codes (DC) for scars and 
hand disabilities, and included a description of the rating 
formulas under those diagnostic codes.  Thus, the appellant 
has been informed of what was needed to achieve higher 
schedular ratings.  Therefore, the Board finds that the 
appellant has been informed of what was necessary to achieve 
higher evaluations for the service-connected disabilities on 
appeal.

With regard to the duty to assist, the claims file contains 
the veteran's service medical records, private and VA 
treatment records, and VA examination reports.  Additionally, 
the claims file contains the veteran's statements in support 
of his claims.  The Board has carefully reviewed such 
statements and concludes that he has not identified further 
evidence not already of record.  The Board has also perused 
the medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
veteran's claims.  Thus, based on the foregoing, the Board 
finds that all relevant facts have been properly and 
sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to his claims.  
Essentially, all available evidence that could substantiate 
the claims has been obtained.



Legal Criteria and Analysis

1.  Service Connection

The Board has reviewed all of the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to each claim.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2006).

Present disability resulting from disease or injury in 
service is required to establish entitlement to service 
connection.  Degmetich v. Brown, 104 F. 3d 1328 (Fed. Cir. 
1997).  To establish service connection for a disability, 
there must be competent evidence of a current disability 
(medical diagnosis), of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and 
of a nexus between the in-service injury or disease and the 
current disability (medical evidence).  Caluza v. Brown, 7 
Vet. App. 498, 507 (1995).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2006).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2006).

A.  Right Arm Above-the-Elbow Scar

The veteran asserts that service connection is warranted for 
a right arm above-the-elbow scar.  The record demonstrates 
that on VA examination in April 2003, the examiner reported 
that the veteran has a current two centimeter scar that is 
three centimeters above his right elbow.  However, neither 
the veteran's January 1986 entrance examination, nor his 
November 1994 separation examination reflect that he ever 
complained of, or sought treatment for a scar that was above 
his right elbow.  The Board recognizes that service medical 
records that may have been able to document an in-service 
right arm above-the-elbow scar have been reported to be 
unavailable.  However, the veteran was provided the 
opportunity to submit alternate forms of evidence to show 
that such condition occurred in service, but there is no 
corroborating documentation in the record to support his 
contention.  The Board notes that in the absence of 
demonstration of continuity of symptomatology, the initial 
demonstration of a current disability years after service is 
too remote from service to be reasonably related to service.  
See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  
Moreover, there is no competent opinion of record that 
etiologically relates the veteran's scar to service. 

Thus, although the veteran asserts that he has a current 
right arm above-the-elbow scar that is related to service, 
the negative evidence of record is of greater probative value 
than his statements in support of his claim.  Therefore, as 
the competent evidence of record fails to establish that the 
veteran's right arm above-the-elbow scar is related to his 
active military service, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection for a right arm above-the-elbow scar.  
The Board has considered the doctrine of giving the benefit 
of the doubt to the veteran, under 38 U.S.C.A. § 5107 (West 
2002), and 38 C.F.R. § 3.102 (2006), but does not find that 
the evidence is of such approximate balance as to warrant its 
application. 



B.  Residuals of a Left Gastrocnemius Muscle Disability

The veteran asserts that service connection is warranted for 
residuals of a torn left gastrocnemius muscle disability.  
With respect to an in-service injury or disease, neither the 
veteran's January 1986 entrance examination, nor his November 
1994 separation examination reflect that he ever complained 
of, or sought treatment for a left calf muscle disability.  
Indeed, the record demonstrates that he initially injured his 
left calf muscle after service.  In this regard, a private 
examiner, in a September 2002 letter, stated that in 
September 1998, the veteran was treated for a grade 2 muscle 
tear of the left medial belly of his gastrocnemius muscle 
that was sustained during a rugby practice.  

However, the veteran contends that his left leg calf muscle 
disability is related boots that he had to run in while in 
the Navy.  In this regard, the veteran, in his August 2002 
Notice of Disagreement, indicated that in 1986 while in 
service he consulted a podiatrist on several occasion for 
problems related to running in Navy boots and that he 
believed that such problems contributed to his current left 
calf muscle disability.  

However, there is no competent clinical opinion of record 
that relates any residuals of the veteran's torn left calf 
muscle to any incident of the veteran's service.  
Significantly, on VA examination in April 2003, the examiner, 
after a review of the veteran's claims file, stated that the 
veteran's "muscle injury was sustained after his military 
service.  I know of no mechanism that fallen arches lead to 
increased proclivity for left gastrocnemius muscle tear."

Therefore, the Board notes that in the absence of 
demonstration of continuity of symptomatology, the initial 
demonstration of a current disability years after service is 
too remote from service to be reasonably related to service.  
See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

In conclusion, although the veteran asserts that he has a 
current left leg gastrocnemius muscle disability that is 
related to service, the negative evidence of record is of 
greater probative value than his statements in support of his 
claim.  Therefore, as the competent evidence of record fails 
to establish that the veteran's left calf muscle disability 
is related to his active military service, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for service connection for a left 
gastrocnemius muscle disability.   The Board has considered 
the doctrine of giving the benefit of the doubt to the 
veteran, under 38 U.S.C.A. § 5107 (West 2002), and 38 C.F.R. 
§ 3.102 (2006), but does not find that the evidence is of 
such approximate balance as to warrant its application. 

C.  Right Eye Disability

The veteran asserts that service connection is warranted for 
a right eye disability that has been diagnosed as functional 
nasal lacrimal duct obstruction.  According to the veteran 
(during his April 2003 VA eye examination), while in service 
in 1987, there was an explosion near his face that resulted 
in damage to his right lower eyelid and the right side of his 
nose.  He indicated that at the time of the injury, he did 
not have any surgery and that it was allowed to heal 
spontaneously.

However, the record does not contain any evidence that the 
1987 explosion happened or that the veteran injured his right 
eye tear duct as a result of such incident.  In this regard, 
neither the veteran's January 1986 entrance examination, nor 
his November 1994 separation examination reflect that he ever 
complained of, or sought treatment for a right eye tear duct 
disability.  Indeed, on his November 1994 separation 
examination, the examiner reported that the veteran's eyes 
were normal.  The Board recognizes that service medical 
records that may have been able to document an in-service 
right eye injury have been reported to be unavailable.  
However, the veteran was provided the opportunity to submit 
alternate forms of evidence to show that such condition 
occurred in service, but there is no corroborating 
documentation in the record to support his contention.  

As to the etiology of the veteran's current right eye 
disability, the record reflects that in April 2003, a VA 
examiner opined that it was as likely as not that the 
veteran's functional nasal lacrimal duct obstruction was 
related to his injury sustained in service in 1987.  However, 
because the record does not demonstrate that the veteran in 
fact sustained a right eye disability in 1987 or at any other 
time during his service, the Board finds that such opinion 
lacks probative value and is not competent medical evidence.  
The Board finds support for this conclusion in decisions of 
the United States Court of Appeals for Veterans Claims, which 
has held that a bare conclusion, even one reached by a health 
care professional, is not probative without a factual 
predicate in the record.  Miller v. West, 11 Vet. App. 345, 
348 (1998).  It has also held that a medical opinion based on 
an inaccurate factual premise is not probative.  Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993). 

Therefore, the Board finds that in the absence of 
demonstration of continuity of symptomatology, the initial 
demonstration of a current right tear duct disability years 
after service is too remote from service to be reasonably 
related to service.  See Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000).  

Thus, although the veteran asserts that he has a current 
right eye disability that is related to service, the negative 
evidence of record is of greater probative value than his 
statements in support of his claim.  Therefore, as the 
competent evidence of record fails to establish that the 
veteran's right eye functional lacrimal duct obstruction is 
related to his active military service, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim for service connection for a right eye disability.  The 
Board has considered the doctrine of giving the benefit of 
the doubt to the veteran, under 38 U.S.C.A. § 5107 (West 
2002), and 38 C.F.R. § 3.102 (2006), but does not find that 
the evidence is of such approximate balance as to warrant its 
application. 

2.  Increased Evaluations

The Board has reviewed all of the evidence in the veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence of record.   Indeed, the Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.   Gonzales 
v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, 
the Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to each claim.

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. Part 4 (2006).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2006).

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 
3.102, 4.3 (2006). 

In determining the level of impairment, the disability must 
be considered in the context of the whole recorded history.  
38 C.F.R. § 4.2, 4.41 (2006).  An evaluation of the level of 
disability present also includes consideration of the 
functional impairment of the appellant's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10 
(2006).

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered.  
In initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999); 38 C.F.R. § 4.2 (2006).

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable based upon the assertions and issues raised in the 
record and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, an extra-
schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities may be assigned where the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2006).

When all of the evidence is assembled, VA is then responsible 
for determining whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

A.  Residuals of Left Hand Soft Tissue Expansion

VA's regulations indicate that handedness for the purpose of 
a dominant rating will be determined by the evidence of 
record.  38 C.F.R. § 4.69 (2006).  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic code for the specific joint or joints 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2006).  A 
10 percent rating is applicable for each major joint, or 
group of minor joints, affected by limitation of motion when 
the limitation is noncompensable under the appropriate 
diagnostic code.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  

For the purpose of rating disability from arthritis, multiple 
involvments of the interphalangeal, metacarpal and carpal 
joints of the upper extremities are considered groups of 
minor joints, ratable on a parity with major joints.  38 
C.F.R. § 4.45(f) (2006).

Limitation of motion of the index or long finger:  A 10 
percent rating is warranted-for the major or minor hand-with 
a gap of one inch (2.5 cm.) or more between the fingertip and 
the proximal transverse crease of the palm, with the finger 
flexed to the extent possible, or; with extension limited by 
more than 30 degrees.  A noncompensable rating is warranted- 
for the major or minor hand-with a gap of less than one inch 
(2.5 cm.) between the fingertip and the proximal transverse 
crease of the palm, with the finger flexed to the extent 
possible, and; extension is limited by no more than 30 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5229 (2006).

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59. See 
Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 8 
Vet. App. 202, 206 (1995).  VA regulations require that a 
finding of dysfunction due to pain must be supported by, 
among other things, adequate pathology.  38 C.F.R. § 4.40 
(2006).  "[F]unctional loss due to pain is to be rated at the 
same level as the functional loss when flexion is impeded."  
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1993).

The veteran, who is right-handed, asserts that an evaluation 
in excess of 10 percent is warranted for his service-
connected left hand soft tissue expansion.  He is currently 
assigned a 10 percent evaluation under Diagnostic Code 5229 
(2006), effective January 29, 2001.  

However, the veteran is not entitled to a higher evaluation 
under Diagnostic Code 5229 because, 10 percent is the maximum 
rating allowed under this diagnostic code, which, as noted 
above, the veteran has already been assigned.  VA regulations 
concerning functional loss are not applicable where a 
disability is rated at the maximum level provided by the 
diagnostic code under which it is rated, as is the veteran's 
situation.  VAOPGCPREC 36-97 (holding that consideration must 
be given to the extent of disability under 38 C.F.R. §§ 4.40 
and 4.45 "when a veteran has received less than the maximum 
evaluation" under Diagnostic Code 5293); see also Johnston v. 
Brown, 10 Vet. App. 80, 85 (1997) (Court concluded that 
remand for the Board to consider functional loss due to pain 
was not appropriate where the claimant was already receiving 
the maximum disability rating available for limitation of 
motion); Spurgeon v. Brown, 10 Vet. App. 194, 196 (1997) 
(although the Board is required to consider the effect of the 
veteran's pain when making a rating determination, the rating 
schedule does not require a separate rating for pain).  
Therefore, an increased disability rating based on functional 
loss is not available under 38 C.F.R. § § 4.40, 4.45 or the 
holding in Deluca.

Further, there are no clinical findings of record, including 
on VA examination in April 2003 or July 2004, of functional 
impairment comparable to ankylosis (favorable or 
unfavorable), even with consideration of pain.  Therefore, a 
higher evaluation under any of the diagnostic codes 
pertaining to favorable or unfavorable ankylosis of multiple 
or individual digits (Diagnostic Codes 5216 to 5227)(2006) is 
not warranted.

Additionally, as the clinical evidence of record, including 
the April 2003 and July 2004 VA examination reports, does not 
reflect that the veteran's fingers have functional loss 
comparable to amputation, higher evaluations are not 
warranted under any of the diagnostic codes pertaining to 
amputation multiple or single finger amputations (Diagnostic 
Codes (5126 to 5156)(2006).

Therefore, as the record does not demonstrate that the 
veteran's left hand fingers have functional impairment 
comparable to ankylosis, or amputation, even with 
consideration of pain, the Board finds that there is no basis 
for assignment of a disability rating in excess of 10 percent 
for residuals of left hand soft tissue expansion.  Therefore, 
the veteran's claim for an increased rating for his service-
connected left hand soft tissue expansion is denied.

B.  Right Forearm and Right Lumbar Paraspinal Scars

The Board notes that 38 C.F.R. § 4.118, governing 
disabilities of the skin, underwent revision effective August 
30, 2002. 

In Karnas v. Derwinski, 1 Vet. App. 308 (1991), the United 
States Court of Appeals for Veterans Claims (Court) held 
that, where a law or regulation changes during the pendency 
of a claim or appeal, the Board must apply the version of the 
law that is more favorable to the claimant.  In VAOPGCPREC 7-
2003 (Nov. 19, 2003), the VA General Counsel held that the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) in Kuzma v. Principi, 341 F.3d 1327 (Fed. 
Cir.2003), expressly overruled the Court's holding in Karnas 
to the extent that decision allowed the retroactive 
application of a statute or regulation, where the statute or 
regulation did not expressly provide for retroactive 
application.  The Federal Circuit's decisions leading up to 
the decision in Kuzma clearly show that it was the intent of 
the Federal Circuit to overrule the holding in Karnas as it 
might be applied to any change in a statute or regulation.  
See Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002); see 
also Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002).

The provisions of 38 C.F.R. § 4.118, Diagnostic Codes 7803-
7804 (as in effect prior to August 30, 2002) provide for a 10 
percent rating for scars that are superficial, tender and 
painful on objective demonstration or are poorly nourished 
and repeatedly ulcerated.  Other scars are rated based upon 
limitation of function of affected part.  38 C.F.R. § 4.118, 
Diagnostic Code 7805 (as in effect prior to August 30, 2002).

Under the criteria for the evaluation of scars effective from 
August 30, 2002, scars, other than head, face, or neck, that 
are deep or that cause limited motion are rated as follows: 
area or areas exceeding 144 square inches (929 sq. cm.) are 
rated as 40 percent disabling; area or areas exceeding 72 
square inches (465 sq. cm.) are rated as 30 percent 
disabling; area or areas exceeding 12 square inches (77 sq. 
cm.) are rated as 20 percent disabling; and area or areas 
exceeding 6 square inches (39 sq. cm.) are rated as 10 
percent disabling.  38 C.F.R. § 4.118, Diagnostic Code 7801. 
A deep scar is one associated with underlying soft tissue 
damage.  38 C.F.R. § 4.118, Diagnostic Code 7801, Note 2 (as 
in effect from August 30, 2002).

Scars, other than head, face, or neck, that are superficial 
and that do not cause limited motion covering an area or 
areas of 144 square inches (929 sq. cm.) or greater are rated 
as 10 percent disabling.  38 C.F.R. § 4.118, Diagnostic Code 
7802 (as in effect from August 30, 2002).  A superficial scar 
is one not associated with underlying soft tissue damage.  38 
C.F.R. § 4.118, Diagnostic Code 7802, Note 2 (as in effect 
from August 30, 2002).

Scars that are superficial and which are unstable, or painful 
on examination, are rated as 10 percent disabling.  38 C.F.R. 
§ 4.118, Diagnostic Codes 7803 and 7804 (as in effect from 
August 30, 2002).  A superficial scar is one not associated 
with underlying soft tissue damage. 38 C.F.R. § 4.118, 
Diagnostic Code 7804, Note 1 (as in effect from August 30, 
2002). 

Other scars are rated based upon limitation of function of 
affected part. 38 C.F.R. § 4.118, Diagnostic Code 7805 (as in 
effect from August 30, 2002).

In every instance where the schedule does not provide a 0 
percent evaluation for a diagnostic code, a 0 percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.  

The veteran asserts that compensable evaluations are 
warranted for his scars.  However, after a review of the 
record, the Board concludes that such evaluations are not 
warranted.

With respect to the veteran's right forearm scar, on VA 
examination in April 2003, the examiner reported that the 
veteran had a 2 cm x 0.2 cm scar over the medial aspect of 
the right forearm.  The same examiner also reported that the 
veteran had a 2 cm x 0.5 cm scar right lumbar paraspinal 
scar.  According to the examiner, both scars were flat and 
were not raised, were not associated with any scale, did not 
contain ulceration, pain, adhesions, elevations or 
depressions, and did not have any associated skin atrophy or 
puckering.  The examiner further reported that the scars were 
not associated with any limitation of motion, but did contain 
a slight amount of hypopigmentation.

Based on these clinical findings, the Board, in considering 
the regulations in effect both prior to and since August 30, 
2002, finds that because the evidence of record does not 
demonstrate that the veteran's scars are tender and painful 
on objective demonstration, poorly nourished and repeatedly 
ulcerated, deep or cause limited motion, or exceed 6 square 
inches, 144 square inches or greater, unstable, ulcerating, 
or painful on exam, the veteran is not entitled to a 
compensable rating for his right lumbar paraspinal scar or 
his right forearm scar.

Extraschedular Consideration

The Board is required to address the issue of entitlement to 
an extraschedular rating under 38 C.F.R. § 3.321 only in 
cases where the issue is expressly raised by the claimant or 
the record before the Board contains evidence of 
"exceptional or unusual" circumstances indicating that the 
rating schedule may be inadequate to compensate for the 
average impairment of earning capacity due to the disability.  
See VA O.G.C. Prec. Op. 6-96 (August 16, 1996).  In this 
case, the record before the Board does not contain evidence 
of "exceptional or unusual" circumstances that would 
preclude the use of the regular rating schedule.  


ORDER

Entitlement to service connection for a right eye disability 
is denied.

Entitlement to service connection for a left leg 
gastrocnemius disability is denied.

Entitlement to a right arm above-the-elbow scar is denied.

Entitlement to an initial evaluation in excess of 10 percent 
for service-connected residuals of left hand soft tissue 
expansion, is denied.

Entitlement to an initial compensable evaluation for a scar 
of the right forearm is denied.

Entitlement to an initial compensable evaluation for a right 
lumbar paraspinal scar is denied.


REMAND

The veteran asserts that service connection is warranted for 
PTSD.  One of his stressors entails being involved in an 
automobile accident in which a pedestrian was killed in 
December 1987.  The record reflects that the RO attempted to 
verify the accident by contacting the Ballston Spa Fire 
Department and Police Department and Malta Ridge Fire 
Department.  However, the Malta Ridge Fire Department 
indicated that there was no report on the incident because 
they were not dispatched to the scene.  Additionally, the 
Ballston Spa Fire Department indicated that the location of 
the accident was not in their jurisdiction and recommended 
that the RO contact the Saratoga County Sheriff's Department 
or the New York State Police, Troop G.  However, the record 
does not reflect that the RO ever contacted the Saratoga 
County Sheriff's Department or the State Police to see if the 
veteran's stressor could be verified.  The Board finds 
efforts should be made in this regard.  Such information is 
necessary to in order to fairly adjudicate to the veteran's 
claim for service connection for PTSD. 

With respect to the veteran's claims for increased initial 
evaluations for his right calf scar and left knee scar, the 
record reflects that in April 2003 the veteran underwent an 
examination of his scars.  However, the examiner failed to 
examine the veteran's right calf scar or his left knee scar.  
Therefore, Board finds that a clinical examination to 
determine the current nature and extent of the veteran's 
service-connected right calf scar and his left knee scar is 
necessary in order to fairly adjudicate the veteran's claims. 



Accordingly, the case is REMANDED for the following action:

1.  The veteran should be contacted and 
requested to provide the names, 
addresses, and dates of treatment of all 
medical providers from whom he has 
received treatment for his right calf 
scar and left knee scar.  After securing 
the necessary authorizations for release 
of this information, the RO should seek 
to obtain copies of all treatment records 
referred to by the veteran, not already 
of record.

2.  The veteran should then be afforded a 
VA examination, by a VA dermatologist, to 
determine the current nature, extent and 
severity of his service-connected right 
calf scar and left knee scar.  The 
examiner should specifically comment on 
any residual scarring, including the size 
of the affected area; whether, if there 
are scars, they are tender or painful; 
productive of any characteristics of 
disfigurement (i.e., adherence to 
underlying tissue, deformity, size, and 
elevation or depression of the scar); 
whether there were changes in the 
pigmentation of the veteran's skin; and 
whether the disorder causes exfoliation, 
exudation, or itching.

The examiner shall also report whether 
the function of any involved part is 
affected, e.g., impairment of walking, 
standing, grasping, or similar functions.

All necessary tests should be performed.  
The claims folders should be made 
available to the examiner in conjunction 
with the examination.

3.  The Agency of Original Jurisdiction 
(AOJ) should contact the Saratoga County, 
New York Sheriff's Department and the New 
York State Police, Troop G, and request 
an accident report and/or any other 
pertinent documents that could verify the 
veteran's reported December 1987 
automobile accident in which a pedestrian 
was killed. 

4.  Following completion of the above, 
the AOJ should review the evidence and 
determine whether the veteran's claim for 
PTSD, as well as his claims for increased 
initial evaluations for his right calf 
and left knee scars may be granted.  If 
not, he and his representative should be 
furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate consideration.


______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


